IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE


BARRETT BUSINESS SERVICE, INC., )
d/b/a ENTERPRISE MASONRY,       )
                                )
                  Appellant,    )
                                )               C.A. No. N19A-11-011 DCS
      v.                        )
                                )
ROBERT EDGE,                    )
                                )
                  Appellee.     )



                          Submitted: October 9, 2020
                          Decided: October 29, 2020


               Upon Appeal from the Industrial Accident Board–
                     REVERSED AND REMANDED



                                  OPINION




Nicholas Bittner, Esquire, Attorney for Appellant.
Timothy E. Lengkeek, Esquire, Attorney for Appellee.

STREETT, J.
                                           Introduction

          Barrett Business Service, Inc., d/b/a Enterprise Masonry, (“Employer”;

“Appellant”) appeals the Industrial Accident Board’s (the “Board”) decision on

remand that a stroke suffered by Robert Edge (the “Claimant”; “Appellee”) was

caused by a work-related accident.

          The Board issued an initial decision holding that Claimant’s stroke was caused

by a work-related accident. Employer appealed that initial decision to this Court.

This Court reversed the Board’s decision and remanded the matter, holding that the

Board did not make, or articulate, findings on causation1. On remand, the Board

found that Claimant’s stroke was caused by the work-related accident.

          Employer is now appealing the Board’s decision on remand to this Court.

Employer contends that the Board committed legal error, abused its discretion, and

its findings were not supported by substantial evidence. Claimant contends that the

Board’s decision is free from legal error and supported by substantial evidence.

          This Court finds that the Board erred by failing to permit new expert witness

testimony on the issue of causation. Therefore, the Board’s decision is REVERSED

and REMANDED.2



1
    The current judge did not handle the original appeal or remand order.
2
 Although Employer raised several issues, the Court’s focus is on the issue of additional expert
witness testimony.

                                                  1
                                        Statement of Facts

         On May 11, 2017, at approximately 8:45 a.m., Claimant, while working for

Employer, fell off of a scaffold onto the ground six to eight feet below. There were

no eyewitnesses. After the fall, Claimant was able to walk, told coworkers that he

had hurt his hip, and filled out an accident report. Claimant also sustained a cut near

his left eye that had been caused by his safety glasses. An ambulance was called for

Claimant and he was transported to the hospital.

         At approximately 10:25 a.m., less than two hours after the fall, Claimant

arrived at the emergency room. While stitches were being applied to the cut near

his left eye, Claimant suffered a transient ischemic attack (“TIA”) which is also

called a mini-stroke. The medical professionals took aggressive measures to reduce

Claimant’s significantly high (213/143) blood pressure. A tissue plasma activator

(“TPA”), also called a clot buster, was administered.3 The TPA caused a rapid drop

in Claimant’s blood pressure which starved Claimant’s brain of blood and severely

exacerbated Claimant’s stroke.4

         Later that day, at approximately 6:00 p.m., Claimant was taken to surgery.

The surgeon found that two of Claimant’s cerebral arteries were substantially



3
 Employer’s medical expert, Dr. Stephen L. Fedder, explained that a TPA, or clot buster, “break[s]
up an acutely formed clot and prevent[s] the addition of more clots.” Dr. Fedder’s Second
Deposition, at 18.
4
    It is undisputed that the rapid blood pressure drop exacerbated conditions leading to the stroke.
                                                   2
occluded. Although the surgeon removed two clots and then implanted a stent,

Claimant became disabled and is in a wheelchair as a result of the stroke.

                                       Procedural History

          On October 3, 2017, Claimant filed a Petition to Determine Compensation

Due to establish that his stroke was causally related to the work accident. Employer

disputed that the stroke was caused by the work accident.

      a. The Board’s Initial Decision

          On March 23, 2018, a hearing on Claimant’s Petition was held before the

Board. Dr. John B. Townsend testified, by deposition, as the medical expert witness

for Claimant. Dr. Stephen L. Fedder testified, by deposition, as the medical expert

witness for Employer.

          Claimant did not present any live witnesses. Employer’s live witnesses were

William Ritter, foreman for Employer; Kyle Furtaw, project manager and safety

coordinator for Employer; and Rhonda Malatesta, financial controller for Employer.

          In his deposition testimony on behalf of Claimant, Dr. Townsend testified that

he is board certified in neurology.5 Dr. Townsend examined Claimant on November

14, 2017.6 Claimant was unable to speak and Claimant’s companion spoke to Dr.




5
    Dr. Townsend’s Deposition, at 5.
6
Id. at 5.

                                               3
Townsend on behalf of Claimant.7 Dr. Townsend testified that Claimant was a

smoker prior to the accident but his history did not show any other past medical

issues or prior accidents.8

           Dr. Townsend observed that Claimant was in a wheelchair, could only say

“oh,” and was unable to read.9 Claimant also had a flaccid paralysis of the right arm.

The record also reflected that Claimant requires help with dressing, needs help with

tasks that involve the right side of his body, and requires assistance going to the

bathroom (although Claimant can walk with the assistance of a quad cane and can

feed himself).10

           Additionally, Dr. Townsend diagnosed Claimant as having expressive aphasia

(unable to get words out), receptive aphasia (difficulty in understanding what was

being said to him), and apraxia (not being able to figure out how to do simple

tasks).11 Dr. Townsend opined that these symptoms were consistent with a left

hemisphere stroke.12



7
Id. at 7.
8
Id. at 7–8.
9
 Id. at 23.
10
 Id. at 7, 23.
11
Id. at 23.
12
 Id.


                                            4
           Dr. Townsend reviewed the medical records relating to the accident and

emergency room visit. He stated that the records show that Claimant had fallen eight

feet from a scaffolding, his blood pressure was elevated (213/143) when he arrived

at the hospital, he had “what looked like a black eye with a laceration right next to

the eye on the left side of his face”, and he had tenderness to his left shoulder and

hip.13 Dr. Townsend opined that the injuries suggested that Claimant fell onto his

left side and onto his face.14

           According to the records, the emergency room staff decided to close the cut

on Claimant’s face with stitches.15 While the stitches were being applied, Claimant

developed slurred speech, a stutter, and difficulty uttering words.16 The doctors

noted Claimant’s high blood pressure and that Claimant was reporting new

“clumsiness” in his right hand.17

           Dr. Townsend testified that the emergency room doctors then activated its

stroke alert procedure.18 A CT angiogram performed on Claimant showed a mild



13
Id. at 9–10.
14
Id. at 10.
15
Id.
16
 Id.
17
Id. at 10-11.
18
 Id. at 11.


                                            5
buildup of plaque in the right internal carotid artery and mixed plaque that was

calcified and non-calcified on the left side at the carotid bifurcation.19 The records

also showed that a new clot was blocking the blood vessel in the left carotid artery.20

Claimant was then seen by a stroke neurologist who decided that Claimant should

be given a TPA (a clot buster)21 and Claimant’s blood pressure would be lowered

with an IV infusion of blood pressure medicine.22

           Dr. Townsend stated that Claimant “became acutely aphasic and his right

extremity became flaccid”23 while the blood pressure medication was being

administered to Claimant. Claimant’s stroke-like symptoms increased as his blood

pressure dropped.24 Dr. Townsend explained the reason for this occurrence:

           [I]n the case of somebody that has a long-standing high blood pressure,
           when you acutely drop the pressure, the cerebral blood flow has a
           certain type of regulatory process where it – the brain likes to maintain
           the blood flow at a very even level, but when you get to a certain blood
           pressure level, it drops off dramatically. And in patients with normal
           blood pressure taken down to 130 systolic blood pressure, which is the
           upper number, wouldn’t have much of an effect on the cerebral blood
           flow. In this case with the person having high blood pressure likely for
           a period of time, you suddenly drop their blood pressure to 130, which
19
Id.
20
Id. at 13.
21
Id. at 15.
22
Id.
23
 Id. at 15–16.
24
     Id at 16.


                                              6
           wouldn’t be a big deal for a normal person, you’re going to put him on
           the rapid drop-off and make his cerebral blood drop dramatically over
           a very narrow range of blood pressure, which is likely what happened
           here…
                                             …

           … And if you already don’t have blood flow to an area because of a
           clot there, if you suddenly take blood pressure, or take away the
           cerebral blood flow, then more area is going to be affected, and you get
           the effect of getting a bigger stroke.25

           Dr. Townsend testified that the emergency room staff then increased

Claimant’s blood pressure to the 160 range after noticing that Claimant’s symptoms

worsened after the treatment.26         Around 6:00 p.m. later that day, another CT

angiogram was performed on Claimant.27 According to Dr. Townsend, this CT

“showed a long segment of occlusion in blood vessels above the level of the

blockage, which suggests that the clot broke off from that, a big clot, and went

further north, which likely produced the additional strokes.”28 After the CT, a

procedure was performed on Claimant and a stent was inserted after removal of a

clot from the carotid artery and a large fragment of embolic clot.29



25
Id. at 16–17.
26
Id. at 17.
27
 Id. at 18.
28
 Id.
29
 Id. at 19–20.


                                              7
          In Dr. Townsend’s opinion, Claimant’s fall off the scaffolding more likely

than not caused or contributed to his stroke.30 Dr. Townsend stated that Claimant

would not have suffered the massive stroke but for the fall off of the scaffolding.31

          Dr. Townsend explained:

          [The fall] could have caused stretching of the carotid artery, which
          could have caused a fracture of the preexisting plaque, which would
          then give rise to more thrombus, which could then embolize into the
          upper blood vessels. Or that the fall caused a direct trauma to the
          carotid artery, which then had a tear in the area of the preexisting
          plaque, which gave rise to the thrombus, which then gave rise to his
          stroke.32

          In addition, Dr. Townsend offered that Claimant’s very high blood pressure

rate at the emergency room was, in part, related to his pain that was caused by the

work accident.33 Dr. Townsend explained that it would have been reasonable for the

emergency room staff to try to lower his blood pressure but not “down quite as far

as they got it while treating him.”34 Dr. Townsend stated:

          So, it’s my opinion that there are issues that occurred as a result of the
          fall likely increasing his blood pressure. The fact that he potentially
          hyperextended his neck and had evidence for a new thrombosis in an
          area where he’s had a persistent blood clot all points to the fact that the

30
     Id at 44.
31
Id. at 47.
32
 Id. at 44–45.
33
Id. at 46.
34
 Id. at 47.


                                              8
          work-related injury did play a substantial role in his developing the
          stroke following the injury.35

He also testified that the several-hour delay in the stroke symptoms would be

consistent with this type of an injury.36

          Testifying on behalf of Employer by deposition, Dr. Fedder said that he is a

neurological surgeon, he conducted a comprehensive examination of Claimant on

December 19, 2017 while Claimant’s son was present, he reviewed the available

pertinent medical records, and he relied upon this examination and the records to

reach his opinion.37         Dr. Fedder’s opinion is that the fall and the stroke are

unrelated.38

          Dr. Fedder testified that Claimant reported in the Employee Report of Injury

or Illness that he fell, primarily, on his hip, shoulder, and elbow.39 Dr. Fedder opined

that the emergency room’s “clinical assessment coupled with the accurate and clear

penmanship of [Claimant] in his employee statement supports an intact neurologic

examination and a grossly architecturally stable spine.”40 He added that this opinion

35
Id. at 51–52.
36
 Id. at 52.
37
     Dr. Fedder’s Deposition, at 5, 8–12.
38
Id. at 12.
39
Id. at 13.
40
 Id. at 13–14.


                                             9
was supported by imaging.41 Dr. Fedder explained that “[t]he initial CAT scan of

[Claimant] at 12 o’clock was essentially normal other than swelling around the

laceration of his left lateral orbital area, and the CT scan of his cervical spine done

in the emergency room does not identify fracture or dislocation.”42

           Dr. Fedder stated that Claimant had a longstanding history of hypertension

that set him up to have a stroke.43 He explained that Claimant’s “hypertension was

longstanding and unfortunately untreated, leading [Claimant] to the serious

condition he was in.”44 He also testified that Claimant “obviously had many strokes

before” the date of the accident.45 Dr. Fedder also stated that there was no evidence

that Claimant’s injuries impacted either the carotid or vertebral arteries in the neck.46

           In addition, Dr. Fedder asserted that the emergency room records showed no

evidence of neurological deficits at the time of admission. He also said that the

subsequent neurological deficit were not related to the “relatively minor fall.”47



41
Id. at 14.
42
Id.
43
Id. at 15.
44
 Id. at 16–17.
45
Id. at 16.
46
Id. at 20.
47
 Id. at 25.


                                            10
           Dr. Fedder described Claimant’s presentation as being significantly

neurologically impaired and unable to communicate in a meaningful way, other than

to give a thumbs up or thumbs down.48 Claimant indicated that he was a daily

smoker of one to two packs of cigarettes a day (although he had stopped smoking by

the time of the examination).49 Claimant also attends physical therapy sessions three

times a week and is taking several medications, post-stroke, for hypertension.50

           Dr. Fedder provided his diagnostic impression in relation to the work

accident.51 He testified that Claimant had sustained a “scalp laceration, left shoulder

and left hip contusion.”52 Concerning the stroke, Dr. Fedder stated that it “is an

independent event related to [Claimant’s] clear history of longstanding and unrelated

hypertension and tobacco usage.”53

           Dr. Fedder based this conclusion on Claimant’s documented history of

hypertension, an EKG that demonstrated signs of left ventricular strain from

hypertension, and CT scans that showed evidence of prior strokes. He also pointed



48
Id. at 23.
49
Id. at 24.
50
Id.
51
 Id. at 29.
52
Id.
53
Id.


                                          11
out that Claimant “did not have signs or symptoms of any neurologic event at the

time of his fall from the scaffolding.”54 Claimant did not lose consciousness, was

able to bear weight, filled out his statement in neat penmanship, provided a history,

and did not manifest any neurological abnormalities until 12:45 p.m. 55 He also noted

that the records showed no evidence to support a diagnosis of traumatic brain injury,

including a concussion, related to the work accident.56

          In Dr. Fedder’s opinion, the stroke was unrelated to the fall but was

exacerbated by the effort in the emergency room to lower Claimant’s blood pressure.

Dr. Fedder explained:

          When you have longstanding, untreated hypertension, your body gets
          used to it and it becomes necessary in order [to] maintain perfusion to
          the brain, particularly when perfusion of the brain is compromised by
          significant atherosclerotic stenosis and/or occlusion of the major
          feeding blood vessels to the brain. When you reduce the blood pressure
          in a person like that, even to levels that would still be considered
          elevated, they fall below the ability of the brain’s cerebrovascular
          regulatory capacity and causes ischemic changes and vascular
          embarrassment of the brain, leading to the situation that happened
          here.57




54
Id. at 32.
55
 Id. at 32–33.
56
Id. at 34.
57
Id. at 31.


                                            12
           Dr. Fedder disagreed with Dr. Townsend’s contention that the fall could have

caused an embolism to break loose from the carotid artery at the time of the fall.58

Dr. Fedder opined that if that were the case, Claimant “would have manifested with

a stroke at the time of the fall” instead.59

           Mr. Ritter, Claimant’s coworker, testified that he was present at the job site

on the morning of the fall, he heard somebody yell but did not see Claimant fall, and

Claimant told him that his shoulder and side were hurting but did not complain of

any head or neck pain.60 Claimant also had a small cut near his eye that was bleeding

(Mr. Ritter thought that the cut came from Claimant’s safety glasses).61 Mr. Ritter

said that prior to the accident Claimant was wearing a harness, a hard hat (the hard

hat had fallen to the ground during the accident), and safety glasses.62

           Mr. Ritter testified that Claimant stated that he was “okay,” he did not ask for

medical treatment, and he was a little drowsy but seemed fine otherwise.63 Mr. Ritter

also said that Claimant was standing and walking with the help of other people.64


58
Id. at 45.
59
 Id.
60
     The Board Hearing of April 19, 2019, at 100.
61
Id.
62
Id.
63
Id. at 101.
64
 Id.
                                                13
Additionally, Mr. Ritter said that he was aware that Claimant was a longtime smoker,

previously reported headaches while at work, and previously asked for Tylenol

(twice several months before the accident).65 Mr. Ritter did not have knowledge of

Claimant’s blood pressure rate or any prior falls.66

           Kyle Furtaw, the project manager and Employer’s safety coordinator, testified

that he arrived at the scene of the accident shortly after it occurred. 67 Mr. Furtaw

testified that Claimant complained of pain to his left side and left leg, had a laceration

to his eye,68 and was a “little shaken up.”69 Claimant did not complain to Mr. Furtaw

of head or neck pain.70 Claimant was then taken to the hospital in an ambulance and

Mr. Furtaw followed the ambulance.71 At the hospital, Claimant complained about

his left leg and the doctors closed the cut near his eye with stitches.72




65
Id. at 102.
66
 Id. at 103.
67
Id. at 108.
68
  Although Mr. Furtaw testified that the laceration was to Claimant’s eye, other testimony indicate
that the laceration was near the eye.
69
Id. at 109.
70
Id.
71
Id. at 110.
72
 Id.


                                                14
         Mr. Furtaw stated that he witnessed the onset of Claimant’s mini-stroke, which

occurred approximately two hours after they arrived at the hospital.73 Mr. Furtaw

said that the doctors questioned Claimant about whether he knew what was going on

and Claimant had trouble speaking.74 Mr. Furtaw testified that the doctor said that

the mini-stroke did not have a correlation to the work accident.75 Mr. Furtaw

testified that he did not know whether Claimant had hit his head during the

accident.76 He also stated that someone on the hospital staff (he did not remember

the individual’s name or position) told him that the Claimant’s blood pressure was

the cause of the TIA (mini-stroke).77

          Rhonda Malatesta testified that she handles workers compensation claims for

Employer and is on its safety committee.78 She stated that Claimant had a prior

claim relating to a previous fall off of scaffolding that had occurred around 2013.79

There was no allegation of a stroke related to the first fall. Ms. Malatesta testified



73
Id. at 112.
74
Id. at 113.
75
 Id. at 114.
76
Id. at 117.
77
 Id. at 118.
78
 Id. at 121.
79
 Id. at 123.


                                            15
that she was aware that Claimant had pre-existing high blood pressure and was a

longtime smoker.80 She also stated that she was aware that Claimant’s brother had

suffered two strokes. According to Ms. Malatesta, the Petition was the first time that

Employer knew that there was a claim that the stroke was caused by the work

accident.81

          On April 19, 2018, the Board issued its decision granting Claimant’s Petition.

The Board ordered that Employer pay Claimant’s outstanding medical expenses,

attorney’s fee in the amount of $8,000.00, and medical witness fees. The Board also

ruled that Claimant would be placed on an open agreement for total disability

beginning on the date of the work accident.

          The Board determined that the issue was “whether Claimant’s stroke was

causally related to his fall from a scaffold on May 11, 2017.”82 In finding that the

stroke was causally related to the fall, the Board stated that it relied on the opinion

of Dr. Townsend. It stated that it found Dr. Townsend’s testimony to be more

reliable than that of Dr. Fedder.

          The Board stated that this was a “but for” case, finding that:

          The fact that Claimant’s hypertension was a pre-existing condition,
          latent or not, does not matter, he was in the hospital being treated for
80
Id. at 124.
81
Id. at 128.
82
     The Board’s April 19, 2018 Opinion, at 21.


                                                  16
          injuries related to the fall at work. Simply put, but for the work accident
          Claimant would not have been in the emergency room that day
          ultimately getting treated for hypertension. The Board also finds it
          credible that Claimant’s blood pressure temporarily increased as a
          result of the accident. This is not a situation where medical opinions
          differ as both doctors agreed that the treatment of high blood pressure
          caused a massive stroke… Dr. Townsend specifically noted that were
          it not for the accident Claimant would not have had the treatment to
          rapidly reduce his blood pressure.83

      b. Appeal to this Court of the Board’s Initial Decision

          On May 16, 2018, Employer filed a Notice of Appeal of the Board’s decision.

On appeal, Employer argued that the Board ignored the progression and timeline of

events while Claimant was in the emergency room.                      Employer argued that

Claimant’s treatment and causes for treatment were bifurcated into treatment for his

fall and separate treatment for a stroke that happened during his hospital stay that

was unrelated to his fall.

          On May 1, 2019, this Court reversed and remanded the Board’s decision.84

The Court focused on the issue of causation. The Court found that the expert

testimony presented the Board with three choices as to causation:

          1) the stroke was a coincidence, unrelated to the fall, 2) the fall caused
          trauma to the carotid artery itself, which caused a stroke, or 3) embolic,
          non-calcified plaque was loosened by the trauma of the fall, travelled
          to the carotid artery and was the proverbial straw that broke the camel's
          back, causing the stroke.85
83
Id. at 22.
84
     Barrett Business Services, Inc. v. Edge, 2019 WL 2070460 (Del. Super. May 1, 2019).
85
Id. at *2.
                                                17
           The Court found that the Board did not adopt any of these choices. The Court

noted that the Board simply awarded compensation on the basis that “but for the

work accident Claimant would not have been in the Emergency Room that day

ultimately getting treated for hypertension”86 although all of the experts agreed that

the TPA (clot buster) dramatically increased the severity of the stroke.

           The Court held that the central question put to the Board was whether the work

accident caused the stroke but “[t]he Board made no finding whether the [stroke]

was caused by the workplace accident” or “whether the treatment for hypertension

was related to the workplace accident.”87

           The Court also found that the Board and Claimant’s expert did not relate the

increase in blood pressure to the stroke. In addition, the Court wrote that, although

the Board found that the TPA (clot buster) caused Claimant’s blood pressure to drop

dramatically which caused “dramatic effects” on the stroke, “the Board did not make

a finding whether and how the administration of the TPA was a result of the

accident.”88

           The Court concluded:



86
Id. at *3.
87
 Id.
88
 Id.


                                             18
           The Court does not presume that the Board intended to set new
           precedent making the Employer the general health insurer of its
           employees. But in order to sustain the Board's ruling, a reviewing Court
           must be able to see that the Board has found that “but for” the workplace
           accident, the stroke and its aftermath would not have occurred. There
           was at least some expert testimony that this was true, but in adopting
           the broad approach that it did, the Board did not rely on these expert
           theories.89

           In reversing and remanding, the Court held:

           The Claimant in this case may be [sic] deserve the compensation
           ordered in the Board's prior decision. By this Opinion, the Court does
           not mean to suggest that he is not. The Court remands only because the
           Board's decision does not articulate findings on causation sufficient to
           allow the reviewing Court to engage in appellate review of its findings.
           On the other hand, the Board may determine that it must hear more
           testimony before it can make its findings on causation.90

      c. The Board’s Decision on Remand

           On June 6, 2019, the Board held a hearing to determine the course and scope

of the remand proceedings.91 At the hearing, Employer asserted that there is a

statutory right at a remand hearing to present new evidence and arguments limited

to the reasons why the case was remanded. Employer argued that because the

“problematic portion [of the Board’s decision] was the expert opinion … [Employer]



89
Id.
90
 Id. at *4.
91
 Prior to remand, one of the original Board members at the determination proceeding had retired.
As such, on remand, the Board included a new Board member. The record does not reflect that
Employer raised this issue at or before the remand hearing.

                                              19
[is] entitled to present new evidence on the expert opinions,” including, possibly,

new depositions, new experts, and a new defense medical examination (“DME”).92

In addition, Employer contended that it was legally entitled to have Claimant

undergo a new DME, whether or not the Board allows it as evidence.93

           In contrast, Claimant argued that a remand hearing and new evidence were not

necessary because the record is complete.94 Claimant asserted that the Board was

merely required to add one sentence to its order stating that Claimant’s high blood

pressure, caused by the pain from the fall, was being treated in the hospital and led

to the stroke.95 Claimant also argued that, at its discretion, the Board could address

whether the trauma of the fall caused a piece of plaque to loosen, causing the

stroke.96 In addition, Claimant asserted that a new DME was not necessary because

Claimant’s condition had not changed.97

           On June 18, 2019, the Board issued its order determining the course and scope

of the remand proceedings. The Board determined that a hearing would be held, but



92
     Hearing to Determine the Scope of Remand Proceedings Transcript, at 8-9.
93
Id. at 7.
94
Id. at 6.
95
Id. at 5.
96
 Id.
97
Id. at 10.

                                                20
limited the hearing to the issue for which the Board’s first decision was remanded.

The Board found that the “issue for remand is a clarification and explanation of the

Board’s findings on causation.”98 The Board wrote that the Superior Court held that

the Board’s decision did not “sufficiently link” the Board’s determination of

causation to “the opinions of Claimant’s medical expert, Dr. John Townsend.”99 As

such, the Board limited the evidence to this issue.

           In its order, the Board held that:

           The parties may obtain updated testimony from their medical experts
           to address the medical causation issue however the Board notes that,
           based on the decision on appeal, there is limited relevance (if any) for
           other fact witnesses. Put simply the evidence presented must relation
           to how Claimant’s stroke could have been causally related to his fall at
           work medically.100

           The Board also found that another DME would not be relevant because the

issue on remand did not concern Claimant’s current medical condition. Therefore,

the Board concluded that it was not reasonable to require Claimant to undergo

another DME.

           On September 27, 2019, the Board held the remand hearing. Employer

submitted an updated deposition from its expert, Dr. Fedder. Claimant did not



98
     The Board’s Order to Determine the Scope of the Remand Proceedings, at 2.
99
Id.
100
Id. at 2–3.


                                                21
present an updated deposition of its expert, Dr. Townsend. Consistent with the

Board’s order, there were no additional witnesses.

            In the updated deposition, Dr. Fedder again testified that Claimant’s stroke

was not related to the work accident. He opined that Claimant would have suffered

a stroke regardless of the work accident and that it was just a coincidence that he

suffered a stroke several hours after the work accident.101 He stated that: “I don’t

see a medical basis for linking the stroke to the … physiologically minor work

event.”102 He concluded that the stroke was caused by “the accumulated damage of

years of untreated and significant hypertension” and that there was no evidence that

the work accident accelerated any condition that led to the stroke.103 He also said

that the treatment for the work accident injuries was not responsible for causing

Claimant’s stroke.104

            Dr. Fedder maintained that Claimant did not sustain a traumatic brain injury

or concussion.105         He pointed out that Claimant’s employee incident report

(completed on the day of the accident but before the stroke) reflected that Claimant’s


101
      Dr. Fedder’s Second Deposition, at 21, 34–35.
102
Id.
103
 Id. at 32.
104
Id. at 34.
105
Id. at 7–8.


                                                22
penmanship was legible, neat, and accurate.106 He also suggested that the emergency

room staff did not perform imaging of Claimant’s head when he first arrived because

“there was nothing to suspect intracranial processes.”107 In addition, Claimant was

able to provide his history to the emergency room staff.108

            Dr. Fedder also described the fall as “physiologically minor.”109 He observed

that Claimant sustained a “scalp laceration” without intracranial bleeding or

fractures, a contusion to the left shoulder without fractures, and trauma to his left hip

without fractures.110 Additionally, he said that there was no evidence that the fall

caused a tear in Claimant’s blood vessel.111

            Dr. Fedder also testified that the fall did not affect Claimant’s blood

pressure.112 He stated that Claimant’s blood pressure was high before the accident113

and pointed out that Claimant had a long history of hypertension.114 In addition, and


106
Id.
107
 Id. at 20.
108
Id.
109
 Id. at 19.
110
Id. at 19–20.
111
 Id. at 23.
112
Id. at 8.
113
 Id. at 10.
114
Id.
                                              23
consistent with a history of hypertension, Dr. Fedder explained that the CT scan

showed that Claimant had a prior stroke in the right thalamus, several small vessel

disease strokes in the remainder of the brain, chronic left carotid occlusion, and

significant atherosclerosis of the intracranial arteries.115 Additionally, Dr. Fedder

stated that Claimant did not see a family doctor on a regular basis and was not taking

medication for hypertension.116 He considered Claimant’s high blood pressure to be

an event that was independent to the accident.

            Dr. Fedder also said that, even if the fall resulted in an increased blood

pressure, the TPA (clot buster) was not administered in response to the accident.117

Dr. Fedder explained that the TPA was administered in response to Claimant’s

neurologic deficits that occurred a couple of hours after Claimant arrived at the

emergency room.118

            Dr. Fedder disagreed with the Board’s finding (in its original decision) that

treatment for Claimant’s high blood pressure began immediately upon presentation

to the emergency room.119 Dr. Fedder testified that the records showed that Claimant



115
Id. at 8–9.
116
Id. at 8.
117
Id. at 19.
118
Id.
119
Id. at 12.
                                              24
arrived at the emergency room at 10:34 a.m. but that he did not receive significant

intervention with his blood pressure until 12:45 p.m. 120 Dr. Fedder stated that the

blood pressure treatment was administered when it was determined that Claimant

was a candidate for TPA (clot busters).121

            Concerning the issue as to whether Claimant’s high blood pressure caused the

stroke, Dr. Fedder testified that Claimant’s high blood pressure set the stage for his

stroke.122 He stated that high blood pressure was “the causal factor, and certainly

the medical basis for all the many strokes that were present in the brain” before the

accident.123 In his opinion, the stroke was not an acute stroke caused by an acute

hypertensive crisis.124 Furthermore, Claimant had preexisting risk factors for a

stroke125— significant hypertension126 and a history of tobacco use.127




120
Id.
121
Id.
122
 Id. at 13.
123
Id.
124
 Id. at 14.
125
 Id. at 21–22.
126
 Id. at 22.
127
Id.


                                             25
          Concerning Dr. Townsend’s argument that the stroke was a delayed result of

trauma to Claimant’s carotid artery, Dr. Fedder asserted that such cases are

“extraordinarily rare.”128 He testified that he had seen less than ten cases of acute

trauma causing a stroke.129 Dr. Fedder maintained that the work accident was not

associated with intracranial trauma or neck trauma and there was no evidence of

stretching of the carotid artery.130

          On October 22, 2019, the Board issued its decision on remand. The Board,

again, found in favor of Claimant.131 The Board acknowledged that the case was

remanded because the Court found that the Board “did not provide an adequate

record for appellate review by failing to provide conclusions linked to one of the

causation theories espoused by Claimant’s expert, Dr. Townsend.”132

          The Board stated that it was not convinced that the accident caused Claimant’s

blood pressure to increase. It wrote that the testimony that the pain from the accident

increased Claimant’s blood pressure was “speculative and insufficient to Claimant’s




128
Id. at 28.
129
 Id. at 31.
130
Id. at 26, 31.
131
      The Board mailed its decision on October 29, 2019.
132
      The Board’s October 22, 2019, Opinion, at 25.


                                                26
burden of proof.”133 The Board pointed out that there was no evidence that provided

Claimant’s baseline blood pressure prior to the accident that could be compared to

Claimant’s blood pressure after the accident.

            Nevertheless, the Board found for Claimant because Dr. Townsend had

testified “that the fall at work caused the preexisting arteriosclerosis or plaque to

move or break off ultimately resulting in the stroke.”134 The Board wrote:

            Dr. Townsend testified that there was evidence of calcified or old
            plaque as well as evidence of non-calcified or newly formed plaque.
            This evidence demonstrates that something happened on that morning
            which ultimately resulted in the new occlusion at the bifurcation which
            caused a massive stroke. Dr. Townsend provided studies as evidence
            that the symptoms can have a delayed onset when an artery is injured.135

            The Board concluded that Dr. Townsend’s viewpoint, “while not the strongest

evidence, is sufficient to carry Claimant’s burden of proof.”136 The Board noted that

“[m]edical evidence stating a possibility of causation is sufficient when combined

with other evidence tending to show causation.”137 The Board reasoned:

            Dr. Townsend’s opinion that the fall may have caused an injury to the
            artery combined with the fact that Claimant was not having any
            symptoms related to hypertension and carotid artery disease prior to the

133
Id. at 26.
134
 Id. at 27.
135
Id.
136
Id.
137
Id.


                                              27
          accident rises above the minimum evidentiary threshold for Claimant
          to meet his burden to prove his stroke was causally related to the work
          accident. Consequently, the Board finds Claimant’s stroke causally
          related to the compensable work accident and awards Claimant medical
          expenses and ongoing disability.138

          The Board also awarded Claimant $3,750.00 in attorney’s fees, in addition to

the $8,000.00 awarded in the Board’s initial decision. The Board took into account

the attorney’s fees customarily charged in the locality and found that this amount

represented a reasonable fee.

      d. Appeal to this Court of the Board’s Decision on Remand

          On November 26, 2019, Employer filed a Notice of Appeal of the Board’s

second decision.

          On February 10, 2020, Employer filed its Opening Brief.

          On February 20, 2020, Claimant filed his Answer.

          On February 27, 2020, Employer filed its Reply.

                                     Parties’ Contentions

          Employer contends that the Board committed legal error and abused its

discretion when it denied Employer’s request to introduce “new, relevant testimony”

on “the question of the medical cause of the stroke and whether it had any relation

to the work accident.”139 Employer asserts that the Board should have allowed new

138
Id. at 28.
139
      Employer’s Opening Brief, at 17.


                                              28
evidence, a new hearing was required because one of the original hearing officers

was absent from the remand hearing, and that attorney fees should not have been

awarded. Employer also contends that the Board’s decision was not supported by

substantial evidence.

            Employer asserts that the law requires that a party be allowed to present

additional evidence on the problematic issue (medical causation) on remand at the

remand hearing.140 Employer argues that, concerning the issue of causation, it

“determined that an additional medical expert was needed from a different medical

specialty.”141 However, the Board limited Employer “to re-deposing the same

medical expert it had used previously.”142

            In addition, Employer argues that a substitute Board member at the remand

hearing who did not participate in the original hearing was improper. Employer

states that the original Board heard testimony from three live witnesses, which

provided information of Claimant’s history, the accident, and Claimant’s appearance

and demeanor after the accident. Employer argues that this testimony was critical

and the new Board member should have been “afforded the opportunity to scrutinize



140
Id. at 19, citing Morris James LLP v. Weller, 2018 WL 1611267 (Del. Super. Mar. 29, 2018);
Johnson Controls v. Haines, 1999 WL 743570 (Del. Super. Aug. 17, 1999).
141
Id. at 20.
142
 Id.


                                             29
the witnesses, including the opportunity to ask questions directly.” 143 Employer

explains that the Board’s decision that the stroke was caused by the work accident

“is only legitimate if the [C]laimant sustained a meaningful blunt trauma to the head

or neck.”144 Employer argues that the live testimony is necessary to determining

whether that trauma to the head or neck occurred.

            Employer also argues that the substitution of a Board Member made it

impossible for the Board to clarify its prior decision, making a de novo hearing

necessary. Employer explains that it is “impossible for the Board to clarify its

reasoning and conclusions because one-half of the decision making body is no longer

available to provide such clarifications.”145

            The last legal error alleged by Employer concerns the Board’s decision to

award Claimant attorney’s fees in the amount of $3,750.00 on remand, in addition

to the $8,000.00 attorney’s fees awarded at the original hearing. Employer argues

that Claimant should not have received additional attorney’s fees for the remand

hearing because Claimant “received no additional benefit.”146




143
Id. at 21.
144
 Id.
145
Id.
146
 Id. at 24, citing Playtex Prods. v. Woodall, 2004 WL 2735455, at *7 (Del. Super. Oct. 7, 2004).


                                                  30
            In addition to the alleged legal errors and abuse of discretion, Employer

contends that the Board’s decision was not supported by substantial evidence.

Employer writes that the Board stated that it relied on Claimant’s expert’s opinion

that the fall “caused the preexisting arteriosclerosis or plaque to move or break off

ultimately resulting in the stroke.”147 However, Employer points out that Claimant’s

expert was more equivocal, saying that the fall “could also stretch the carotid artery

upwards and backwards, that could produce an issue within the clot, or cause a clot

to break off and go further upstream.”148

            Employer also challenges Claimant’s expert’s statement that “we know that

he fell on the left side of his head and struck the lateral part of his face” because

there is no evidence that Claimant fell on his head.149       Employer notes that the

testimony established that Claimant fell on his hip, a witness testified that he did not

know whether Claimant hit his head, and Claimant’s own incident report states that

he impacted his hip, should, and elbow (and did not mention head).

            Employer also contends that the Board’s findings from the original hearing

and the findings from the remand hearing are contradictory. Employer states that

the Board’s original decision found that Claimant “did not sustain direct trauma to


147
Id.
148
 Id. at 26 (emphasis in Employer’s Opening Brief).
149
Id.


                                                 31
the carotid artery”150 but the Board’s remand decision accepted Claimant’s expert’s

opinion that the fall may have caused an injury to Claimant’s carotid artery.

Employer writes that, “[w]ithout direct trauma to the head, neck, or carotid artery,

[Claimant’s expert’s] entire opinion is rendered baseless and not grounded in

reality.”151

            Employer also asserts that, while Claimant’s expert based his opinion on

“mere speculation,” Employer’s expert “repeatedly and thoroughly disproved

[Claimant’s expert’s] contentions by citing to the actual studies and tests performed

on the Claimant, including confirmation that there was no new plaque.”152

            Employer further asserts that Claimant’s expert’s testimony was focused on

the general population and not specifically on Claimant. Employer also points out

that the studies relied upon by Claimant’s expert show that it is extremely rare that

a stroke is caused by acute trauma and that the expert failed to reconcile this extreme

rarity with the facts of the case. Employer additionally argues that the expert

committed a logical fallacy by opining that the lack of symptoms before the fall

suggests that the stroke was related to the fall.




150
Id. at 27.
151
Id.
152
 Id. at 28.


                                             32
          Claimant asserts that the Board’s order determining the scope of the remand

hearing complied with this Court’s mandate on remand and, therefore, should be

affirmed.153 Claimant argues that, on remand, the Board properly limited the

evidence to the issue that this Court identified as problematic, namely causation.154

Claimant argues that the Court only remanded because it required additional findings

of facts on Claimant’s theory of causation and that that Board was merely required

to flesh out the arguments that the parties had made at the first Board hearing.

Claimant contends that, by granting Employer’s request for a new hearing with

updated depositions and additional argument, “the Board went above and beyond

what was required under this Court’s mandate…”155 In a footnote, Claimant asserts,

without elaboration, that “retaining new experts would go well beyond the matter on

remand.”156




153
   Claimant’s Answer, at 8. Claimant cites the following text as the instructions from this Court’s
prior decision:

           The Court remands only because the Board's decision does not articulate findings
           on causation sufficient to allow the reviewing Court to engage in appellate review
           of its findings. On the other hand, the Board may determine that it must hear more
           testimony before it can make its findings on causation. Barrett Business Services,
           Inc. v. Edge, 2019 WL 2070460, *4 (Del. Super. May 1, 2019).
154
  Claimant’s Answer, at 9, citing Johnson Controls v. Haines, 1999 WL 743570 (Del. Super.
Aug. 17, 1999).
155
Id. at 10.
156
Id. at 8, n.1.

                                                  33
            Concerning the attorney’s fee, Claimant asserts that Employer has cited no

authority that supports its position that attorney’s fees are not available when there

is a new hearing. Claimant argues that a fee is warranted for the remand hearing

because “there was a benefit conferred on the Claimant by the Board’s hearing and

the Remand Order.”157              Claimant also contends that Employer’s argument

concerning the attorney’s fee should be rejected because Employer failed to raise an

objection below.

            Claimant additionally asserts that the Board’s decision to accept Claimant’s

expert’s testimony over Employer’s expert’s testimony constitutes substantial

evidence supporting the Board’s findings for the purposes of appellate review.

Claimant argues that a claimant meets the threshold for causation when “medical

evidence stating a possibility of causation when combined with other evidence

tending to show causation” is presented.158 Claimant notes that his expert testified

“that the injury to his face or neck when he fell off the scaffolding more likely than

not caused or contributed to [Claimant’s] stroke.”159 Claimant argues that his expert




157
Id. at 10–11, citing Willingham v. Kral Music, Inc., 505 A.2d 34, 36 (Del. Super. 1985).
158
Id. at 11.
159
Id.


                                                  34
“applied well-accepted medical principles to Claimant’s specific medical

condition.”160

            Claimant also contends that the Board is allowed to adopt the opinion

testimony of one expert over another, which constitutes substantial evidence for

appellate review. Claimant writes that, “[h]aving heard from both experts, the Board

accepted [Claimant’s expert’s] causation opinion over [Employer’s expert’s]

opinion.”161

                                      Standard of Review

            This Court’s review of the Board’s decision is “limited to examining the

record for errors of law and determining whether substantial evidence supports the

Board’s factual findings.”162 Questions of law are reviewed de novo. Substantial

evidence means “relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”163               Substantial evidence “requires less than a

preponderance of the evidence, but more than a mere scintilla.” 164 This Court is

precluded from weighing the evidence, determining questions of credibility, or

160
Id. at 14.
161
 Id.
162
      Blair v. Smyrna School District, 2019 WL 1530127, at *3 (Del. Super. Apr. 5, 2019).
163
Id.
164
   Gregg v. State, 2016 WL 4530614, at *4 (Del. Super. Aug. 29, 2016) (internal quotation marks
removed).


                                                 35
making its own factual findings,165 and it “must consider the record in a light most

favorable to the party prevailing below.”166 The Court will affirm the Board’s

decision if it is supported by substantial evidence and is free from legal error “even

if the Court might have, in the first instance, reached the opposite conclusion.”167

                                            Discussion

            Employer asserts that the Board committed several legal errors, abused its

discretion, and that its findings of fact were not supported by substantial evidence.

This Court finds merit to Employer’s argument that the Board erred by not

permitting new expert witnesses on the issue of medical causation when requested

by Employer.168



165
      Stevens v. State, 802 A.2d 939, 944 (Del. Super. May 23, 2002).
166
      Weitzel v. State, 2016 WL 4249766, at *5 (Del. Super. Aug. 9, 2016).
167
Id.
168
    Employer’s contention that the Board’s decision constitutes legal error or an abuse of discretion
on the basis that one of the Board members at the remand proceedings had not participated in the
original Board decision is without merit. Employer has provided no authority for its position that
a de novo proceeding is required when there is a substitution of an officer and a transcript is
available.

   In addition, Employer’s argument that the Board was required to permit the live lay witnesses
to provide new testimony in the presence of the new Board member also lacks merit. The Board
was not required to permit the live witnesses to testify on remand because those witnesses were
laypersons and did not testify concerning medical causation, which was the problematic issue on
remand. Johnson Controls, Inc. v. Haines, 1999 WL 1568334, at *1 (Del. Super. Oct. 12, 1999)
(The Court held that on remand the Board is only required to revisit the issue identified by the
Court as problematic.). Moreover, the relevant testimony of the live witnesses has not been
disputed.


                                                 36
            In State v. Steen169, an appeal from the Industrial Accident Board, the

Delaware Supreme Court held that, when 19 Del. C. § 2350(b)170 and 19 Del. C. §

2348(f)171 (at the time § 2348(d)) are read together, “the statutory scheme for

conducting a hearing on remand is unambiguous.”172 The Court explained that “[t]he

Board is to decide the matter, after the remand hearing, on the basis of the evidence

from the prior hearing plus any new evidence and legal arguments the parties decide

to present.”173 In Johnson Controls, Inc. v. Haines, also an appeal from the Industrial

Accident Board, this Court clarified the Steen holding, stating that “Steen does not




169
      State v. Steen, 719 A.2d 930, 934 (Del. 1998).
170
      19 Del. C. § 2350(b) states:

            In case of every appeal to the Superior Court the cause shall be determined by the
            Court from the record, which shall include a typewritten copy of the evidence and
            the finding and award of the Board, without the aid of a jury, and the Court may
            reverse, affirm or modify the award of the Board or remand the cause to the Board
            for a rehearing. In case any cause shall be remanded to the Board for a rehearing,
            the procedure and the rights of all parties to such cause shall be the same as in the
            case of the original hearing before the Board.
171
      19 Del. C. § 2348(f) states:

            Whenever a cause shall be remanded to the Board for a rehearing, all evidence
            theretofore taken before the Board in a previous hearing or hearings shall become
            part of the evidence in the hearing upon remand.
172
      State v. Steen, 719 A.2d 930, 934 (Del. 1998).
173
Id.


                                                     37
require the Board to hear the entire case anew on remand, but rather, allows the

parties to revisit the issue identified by this Court as problematic.”174

            More recently, this Court, again, addressed the issue in Morris James LLP v.

Weller, which was also an appeal from the Industrial Accident Board.175 The Court

explained that, pursuant to § 2350(b), “it appears on remand of a workers'

compensation claim that all evidence previously taken becomes part of the record

on remand, and that the parties may augment that record by offering additional

evidence or legal argument.”176 Citing Steen and Johnson Control, this Court held

that “on remand parties are entitled to introduce new evidence and new legal

argument with respect to the issue identified as ‘problematic.’”177

            In the Instant Case, the problematic issue, for which the matter was remanded,

was the Board’s failure to make, or articulate, findings on medical causation.178

Employer had “determined that an additional medical expert witness was needed


174
      Johnson Controls, Inc. v. Haines, 1999 WL 1568334, at *1 (Del. Super. Oct. 12, 1999).
175
      Morris James LLP v. Weller, 2018 WL 1611267, at *4 (Del. Super. Mar. 29, 2018).
176
Id.
177
 Id.
178
    The Court concluded that the Board, in its initial decision, “made no finding whether the
[stroke] was caused by the workplace accident” or “whether the treatment for hypertension was
related to the workplace accident.” Barrett Business Services, Inc. v. Edge, 2019 WL 2070460, at
*3 (Del. Super. May 1, 2019). The Court also stated that it remanded the case because “the Board’s
decision does not articulate findings on causation sufficient to allow the reviewing Court to engage
in appellate review of its findings.” Id. at *4.

                                                 38
from a different medical specialty” on the issue of causation. The record shows that

Employer requested permission to call new expert witnesses in addition to being

allowed to obtain a new deposition for its original expert.179 In its Order, the Board

held that “[t]he parties may obtain updated testimony from their medical experts to

address the medical causation issue however the Board notes that, based on the

decision on appeal, there is limited relevance (if any) for other fact witnesses.” 180

As such, the Board did not provide permission for Employer to call new expert

witnesses on causation, precluding Employer from so doing.

       The case law is clear that the Board must permit new evidence on the

problematic issue on remand.181 Here, the record shows that Employer requested


179
    At the hearing, Employer argued, “because the problematic portion [of the Board’s original
decision] was expert opinions, under the statute and case law we are entitled to present new
evidence on expert opinions.” The Hearing to Determine the Scope of the Remand Proceedings
Transcript, at 8. Employer then argued that this new evidence could mean “new depositions” and,
also, that it “could even mean new experts if the parties see fit because this all goes into the expert
opinions.” Id. at 8-9 (emphasis added). Employer also requested “that we be permitted to a
remand hearing on the issue of the expert opinions and that we be allowed to bring in new
depositions, new experts, new evidence in accordance with the abundance of case law.” Id. at 9
(emphasis added).
180
    The Board’s June 19, 2019 Order, at 2-3. The Board also stated: “Put simply the evidence
presented must relate to how Claimant’s stroke could have been causally related to his fall at work
medically.” Id. at 3. The Board’s Order is somewhat ambiguous, in that it does not explicitly
states that new expert witnesses are not allowed. However, at the very least, the Board did not
fully address Employer’s request for permission to bring in new expert witnesses, and the Order
appears to have had the effect of precluding new expert witnesses.
181
    Indeed, in its order, the Board stated that “the weight of the case law supports the party
requesting a hearing on remand to present new evidence and argument” and that the evidence can
be limited to the issue on remand, which the Board identified as medical causation. The Board’s
June 19, 2019 Order, at 2. However, the Board then proceeded to deny (or ignore) Employer’s
request for new evidence (in the form of experts) on the issue of medical causation.
                                                  39
permission to call new expert witnesses on the problematic issue (medical

causation). Because the Board failed to permit new expert witnesses on causation

when requested, it committed legal error.182 Therefore, reversal and remand are

warranted on this ground.183

      As the Board’s decision is reversed and remanded, and additional expert

witnesses may testify on causation, this Court declines to address Employer’s

argument that the Board’s findings of fact are not supported by substantial

evidence.184 In addition, it would be inappropriate for the Court to make a decision




182
   Claimant does not cite legal authority for the position that the Board was not required to allow
requested new expert witness testimony on causation at the remand hearing. Instead, Claimant
suggests, in a footnote, that the record does not support Employer’s assertion that it had requested
new experts (Claimant states that the Board’s order does not reference such a request and that
Employer’s Opening Brief does not cite to the record where the request was made). See Claimant’s
Answer, at 8, n. 1. However, as discussed in this Opinion, the transcript of the hearing to determine
the scope of the remand proceedings shows that Employer did request permission to have new
experts (and Employer cites to the transcript in its Reply). The Hearing to Determine the Scope of
the Remand Proceedings Transcript, at 8. In addition, Claimant merely asserts (without
elaboration) that, assuming arguendo that Employer had made such a request, “retaining new
experts would go well beyond the matter on remand.” Claimant’s Answer, at 8, n. 1. However,
Claimant does not explain why the retention of new experts on causation would go beyond the
matter on remand when causation was the matter on remand.
183
   Contrary to Employer’s contention, the Board is not required to conduct a de novo proceeding
on remand; instead, it is required to allow “the parties to revisit” the issue of causation. Johnson
Controls, Inc. v. Haines, 1999 WL 1568334, at *1 (Del. Super. Oct. 12, 1999) (“Steen does not
require the Board to hear the entire case anew on remand, but rather, allows the parties to revisit
the issue identified by this Court as problematic.”).
184
   See Barrett Business Services, Inc. v. Edge, 2019 WL 2070460, at *4 (Del. Super. May 1, 2019)
(In its first Opinion, this Court declined to review the substance of Claimant’s claim and reversed
and remanded the matter to the Board for further proceedings to properly address the issue of
causation).

                                                 40
on attorney’s fee at this time.185 However, when determining attorney’s fees, the

Board must keep in mind that it is required to follow the statutory limitations.186

                                             Conclusion

         Accordingly, the Board’s ruling is REVERSED and REMANDED for such

further proceedings as the Board may deem necessary consistent with this Opinion.

          IT IS SO ORDERED.



                                                           /s/ Diane Clarke Streett______
                                                           Diane Clarke Streett, Judge




185
   Playtex Prod., Inc. v. Woodall, 2004 WL 2735455, at *2 (Del. Super. Oct. 7, 2004) (“19 Del. §
2320(10) allows an employee to collect reasonable attorney's fees if they were awarded
compensation. The legislative purpose of this section was to relieve a successful claimant of the
legal fees and expenses necessary to obtain his just compensation. Compensation under the statute
has been defined broadly as to include any benefit or favorable change in the employee's
position.”).
186
      19 Del. C. § 2320(10)(a) states:

          A reasonable attorneys' fee in an amount not to exceed 30 percent of the award or
          10 times the average weekly wage in Delaware as announced by the Secretary of
          Labor at the time of the award, whichever is smaller, shall be allowed by the Board
          to any employee awarded compensation under Part II of this title and taxed as costs
          against a party. In order for the Board to award a fee under this section, counsel for
          an employee shall submit to the Board an Attorneys' Fee Affidavit in a form
          prescribed by or substantially in compliance with Board rules, along with a copy of
          the written fee agreement signed by the employee. Any fee awarded to an employee
          under this paragraph shall be applied to offset the fees that would otherwise be
          charged to the employee by that employee's attorney under the fee agreement.
                                                   41
42